Citation Nr: 0842001	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected left 
upper tibia and fibula condition.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
upper tibia and fibula condition.

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD, to include as secondary to 
service-connected left upper tibia and fibula condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

In June 2007, the veteran had a hearing at the RO before the 
Undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

In September 2007, the case was remanded for further 
development.

The issue of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD) has been withdrawn, as 
indicated in the June 2007 hearing transcript on page 1, and 
is no longer a part of this appeal.  The Board will therefore 
not discuss that issue.  


FINDINGS OF FACT

1.  The veteran is service-connected for a left upper tibia 
and fibula condition.

2.  The medical evidence of record does not show a current 
hip disability.

3.  The medical evidence of record shows that the veteran's 
low back disability is not due to any event or incident of 
the veteran's period of active service, was not present 
within one year after service, and is not caused or 
aggravated by his service-connected left upper tibia and 
fibula condition.

4.  The medical evidence of record shows that the veteran's 
psychiatric disability other than PTSD is not due to any 
event or incident of the veteran's period of active service, 
was not present within one year after service, and is not 
caused or aggravated by his service-connected left upper 
tibia and fibula condition.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left hip disability 
due to disease or injury that was incurred in or aggravated 
by service; nor is it shown to be proximately due to or the 
result of service-connected left upper tibia and fibula 
condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The veteran is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by service; nor is it shown to be proximately due to or the 
result of service-connected left upper tibia and fibula 
condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).

3.  The veteran is not shown to have a psychiatric disability 
other than PTSD due to disease or injury that was incurred in 
or aggravated by service; nor is it shown to be proximately 
due to or the result of service-connected left upper tibia 
and fibula condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
March 2003, prior to the initial adjudication of his claim in 
the July 2003 rating decision at issue.  Further VCAA notice 
was sent on September 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and September 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The veteran was afforded a VA examination for the claimed 
disabilities in May 2003 and April 2008.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  (The Board notes the changes to 38 C.F.R. § 3.310 
effective in October 10, 2006, but finds the previous version 
of 38 C.F.R. § 3.310 potentially more favorable to the 
veteran).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

III.  Left Hip Disability

The veteran complains of left hip pain, which he attributes 
to his service-connected left upper tibia and fibula 
condition.

The veteran's service medical records reflect that the 
veteran fractured his left tibia and fibula in May 1967.  The 
veteran had a refracture in December 1967.  The veteran's 
service medical records reflect no complaints of or treatment 
for a left hip injury.  The October 1969 replacement 
examination showed normal lower extremities.  

Post-service treatment records do not reflect a diagnosis of 
a left hip condition.  VA treatment records dated from 
February 2003 to February 2004 are negative for any left hip 
complaints.

The veteran underwent a VA examination in May 2003.  The 
veteran complained of pain, stiffness, loss of motion, and 
numbness.  Upon physical examination, the VA examiner noted 
that the veteran's posture was within normal limits and that 
his gait was normal.  He required a brace for ambulation.  
The left hip joint's appearance was within normal limits on 
the left side, which was confirmed by x-ray findings.  The 
examiner stated that he could not render a diagnosis because 
there was no pathology to render a diagnosis.

Private treatment records reveal complaints of hip pain.  A 
January 2005 statement from a private physician, Dr. A. S., 
noted that the veteran had pain in his left hip that was 
exacerbated by his left upper tibia and fibula condition.  

The veteran has also submitted several statements dated in 
January 2007 which are identical boilerplate statement (ie., 
fill in the blank form) regarding the claimed left him 
disability.  A May 2007 statement is from a VA physician, Dr. 
M.V and lists the condition chronic hip and knee pain.  
Another is from Dr. A.S. listed the condition as left lower 
extremity radiculopathy and one from another private 
physician, Dr. D.H., listed the disability as left hip 
pain/sciatica.  Both statements contain the same printed 
discussion, indicating that precisely when the onset occurred 
prior to the date of diagnosis, it was the opinion of the 
signed that this condition could have as likely as not been 
caused or aggravated by the veteran's active duty service 
time.  The Board notes that the signature on the January 2007 
statement of Dr. D.H., does not match the signature on a 
statement previously submitted with regard to other claims  

VA treatment records from February 2007 to September 2007 
reflect complaints for left hip pain.  A February 2007 VA 
treatment record noted that an x-ray of the hip revealed 
degenerative arthritis.

The veteran underwent another VA examination in April 2008.  
An x-ray revealed mild degenerative joint disease of the hip.  
The VA examiner noted that the veteran actually pointed to 
pain in the left sacrum, which started in about 1998 without 
injury.  The VA examiner stated that the veteran does not 
have any left hip condition, and that his current 
symptomatology is a part of the lower back disability.
 
In this case, the medical evidence fails to show that the 
veteran has been diagnosed with a current left hip 
disability.  While the veteran has degenerative arthritis of 
the left hip, the April 2008 VA examiner opined that the 
veteran does not have an underlying hip condition in that his 
current symptomatology is part of the lower back disability.  
Although the veteran complains of pain in his left hip and to 
the extent that the several of the doctor's statements note 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnoses of a left hip 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

As to the opinions of Drs. A.S., D.H. and M.V., those 
opinions stated that condition noted could as likely as not 
be related to service.  Such a conditional relationship, in 
this case, denoted by the use of the word "possibility," is 
simply too speculative to support a grant of service 
connection, particularly given that the equivocal diagnoses 
noted.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical statement using the term "could," or in the moving 
party's case, "may" or "possibly," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-
28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); and 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip disability.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to be resolved in the veteran's 
favor.  See, e.g., See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  Low Back Disability 

The veteran complains of a low back disability, which he 
attributes to his service-connected left upper tibia and 
fibula condition.

The veteran's service medical records reflect no complaints 
of or treatment for a low back injury.  The October 1969 
replacement examination showed normal spine and other 
musculoskeletal.
 
Subsequent to service, the veteran was seen at a private 
facility, Pinnacle Orthopedics & Sports Medicine Specialists, 
LLC, from May 2002 to September 2002 for complaints of low 
back pain.  The private physician, Dr. M.D., rendered an 
impression of lumbar degenerative disc disease, left leg 
referred pain/sciatica, possible L5 root compression with no 
motor deficit.  An August 2002 MRI revealed mild left L5-S1 
Foraminal stenosis with minimal degenerative changes at L2-3 
and L4-5.

In an undated statement received in November 2002, Dr. D.H. 
noted that the veteran suffered from back pain, "which began 
many years ago related to service in the armed forces."

A VA treatment record dated in February 2003 reflects 
complaints of lower back pain.  An August 2002 x-ray showed 
mild foraminal stenosis at L5-S1 with minimal degenerative 
changes at L2-3 and L4-5.  A February 2004 x-ray revealed 
mild degenerative joint disease.  The VA physician assessed 
chronic low back pain.

In May 2003, the veteran was afforded a VA examination.  The 
veteran told the examiner that he suffered from constant back 
pain.  He told the examiner that the condition has existed 
since 1970.  The symptoms include sharp immobilizing stabbing 
pain in the lower left back area.   The lumbar spine x-ray 
report showed degenerative arthritis with degenerative disc 
disease of the lumbar spine at L5-S1 and mild degenerative 
disease of the lower thoracic spine, specifically at T9-10 
and T10-11.  The VA examiner rendered a diagnosis of 
degenerative disc disease of the lower thoracic and lumbar 
spines with trigger point pain and radiculopathy.  He noted 
that the subjective factors were from the veteran's history.

January 2005 and January 2006 statements from a private 
physician, Dr. A. S., noted that the veteran had pain in his 
back that was exacerbated by his left upper tibia and fibula 
condition.  He also noted that the veteran had some 
degenerative disc disease of the lumbar and thoracic spine, 
which was also exacerbated by his tibia fibular fracture of 
1967.  In a January 2007, boilerplate statement (ie., fill in 
the blank form) from, Dr. A.S., stated that the veteran 
received treatment for (L)LE radiculopathy diagnosed in 
January 2006 and that it was as least likely as not that the 
condition could have been caused or aggravated by the 
veteran's active duty service.  The Board notes that this 
nexus statement is suspect given that the Dr. A.S.'s 
signature is inconsistent with prior signatures on statements 
submitted on behalf of the veteran.  

Subsequent VA treatment records revealed complaints of back 
pain and radiating pain.

The veteran underwent another VA examination in April 2008.  
The veteran told the examiner that his onset of lower back 
pain started about eight years ago, without injury.  His 
lower back pain hurts daily and increased in intensity with 
activities.  The veteran wears a low back brace.  The 
examiner diagnosed the veteran with lumbosacral spine with 
mild multilevel degenerative disc disease /degenerative joint 
disease.  There was no radiculopathy.  After extensive review 
of the claims file, the VA examiner opined that "there [was] 
no evidence for any current low back condition caused by or 
the result of any event in service.  Further, there [was] no 
evidence of any current back condition that was caused or 
aggravated by his service-connected residuals of fracture 
left tibia and fibula."

The Board is aware of Dr. D.H. and Dr. A.S.'s opinions; 
however, these doctors did not review the claims file, and 
their opinion regarding causation was based on the veteran's 
history.  The Board notes that a fully informed medical 
opinion is needed in order to clarify the etiology of any 
current condition.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  Further, 
it was indicated that the condition could be related to 
service and as such those opinions are speculative and of 
little probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

By contrast, the April 2008 VA examiner reviewed the entire 
claims file and provided an extensive rationale for 
concluding that there was no causal relationship between the 
current low back pain and service.  Given that this opinion 
was based on a more thorough review of the veteran's history 
in regard to this disorder, the Board finds it to have 
substantially greater probative value than the private 
opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).  This 
is further supported by the fact that treatment for low back 
pain, based on the medical evidence of record, began 
approximately 30 years following separation from service 

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a lower back 
disability, and this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b).

III.  Psychiatric Disability 

The veteran complains of a psychiatric disability other than 
PTSD, which he attributes to his service-connected left upper 
tibia and fibula condition.

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's examination upon induction, dated March 1967, 
revealed no psychiatric abnormalities.  Subsequent 
examinations, namely the replacement examination dated 
October 1969, similarly showed no psychiatric abnormalities.  

Post-service medical records reflect treatment for anxiety 
since February 2000.  The veteran's private physician, Dr. 
D.H., opined that the veteran suffered from chronic anxiety 
disorder, Claustrophobia, Agoraphobia, and panic attacks.  
(See undated letter by Dr. D.H.)

The veteran was afforded a VA psychiatric examination in 
May 2003.  The veteran told the examiner that he had 
intrusive thoughts since his time spent in the 
orthopedic ward where injured soldiers were brought in 
from Vietnam combat.  The veteran told the examiner that 
after he was discharged from the military he worked at a 
car dealership and had trouble with anxiety and 
claustrophobic feelings that prevented him from many 
social situations essential to that type of occupation.  
At this time, the veteran was employed as an independent 
distributor "for information on how to fix cars."  He 
told the examiner that he had more control over the 
situations that were likely to elicit fears or anxiety 
and therefore can avoid them.  The veteran indicated 
some addictive tendencies through out his past to 
alcohol and prescription drugs.  Upon mental status 
examination, the veteran was appropriately dressed and 
groomed.  There was no indication of excessive anxiety 
and he did not appear to be uncomfortable in a closed 
room.  His insight and judgment were good.  Based on 
records reviewed, the examiner diagnosed a Generalized 
Anxiety Disorder with features of Claustrophobia and 
Agoraphobia.  The examiner assigned a GAF score of 54 
related to his anxiety and addiction problems.  The 
examiner mentioned that he did not feel the veteran's 
employment difficulties were solely related to his 
anxiety disorder and addictive tendencies.

VA treatment records from May 2003 to June 2008 reflect 
complaints of insomnia and difficulty concentration.  A 
May 2003 VA treatment record reflects that the veteran 
had no previous psychiatric treatment until about a year 
prior when he sought treatment for panic attacks.  He 
reported that he had severe anxiety when it comes to 
flying, driving over bridges, elevators, and crowded 
buses.  The veteran was diagnosed with alcohol 
dependence and anxiety disorder NOS (not otherwise 
specified) with multiple phobias.  A May 2007 VA 
treatment record noted complaints of anxiety related to 
life changes and guilt surrounding his military career 
without a tour of Vietnam.  A March 2008 treatment 
record diagnosed a history of depressive disorder NOS, 
history of anxiety NOS, and alcohol abuse versus 
dependence.

In June 2007, the veteran provided a boilerplate statement 
(ie. fill in the blank form) from a private physician, Dr. 
V.G.B., that stated that the veteran was diagnosed with 
anxiety disorder in August 2003 and that although she could 
not state how long this condition existed prior to the date 
of diagnosis, she stated that it was well known that this 
type of disability can be present for years prior to becoming 
symptomatic.  And, that it was her opinion that the condition 
could have as likely as not been caused or aggravated by the 
veteran's active duty service.  The veteran provided an 
almost identical boilerplate statement from Dr. D.H. dated in 
November 2007; however, this opinion stated that the veteran 
had been diagnosed with an Anxiety Disorder since February 
2000.  Again, the Board notes that Dr. D.H.'s nexus statement 
is suspect given that her signature is inconsistent with 
prior signatures on statements submitted on behalf of the 
veteran.  

The veteran was afforded another VA examination in April 
2008.  The veteran primarily complained of "uncertainty 
as to the future, caution, fear."  The veteran also 
complained of insomnia, irritability, and reported 
feelings of worthlessness.  Upon mental status 
examination, the veteran memory was good.  He was 
oriented in all spheres.  Speech was normal as to rate 
and volume.  There were no delusions or ideas of 
reference or feelings of unreality.  His abstract 
ability, concentration, judgment, and insight were fair.  
However, his mood was anxious, although his range of 
affect was broad.  The examiner diagnosed the veteran 
with anxiety disorder, NOS and alcohol dependence and 
assigned a GAF of 55.  The elements of the anxiety 
disorder NOS included irritability sleep disturbance, as 
well as an established history of an anxiety disorder.  
The examiner noted that the veteran's service medical 
records reported the veteran's psychiatric condition as 
normal.  He also mentioned that the veteran had no 
previous psychiatric treatment until approximately 2002.  
After extensive review of the claims file, the examiner 
concluded that there was no objective medical evidence 
to support a nexus to the veteran's current mental 
health functioning to service.  He stated that based on 
the chronology it was "less likely than not that the 
veteran's current disability [was] the result of any 
event in service" and that "it [was] less likely than 
not that the veteran's current condition was caused by 
or aggravated by his service-connected residuals of a 
fracture."

The Board is aware of Dr. D.H. and Dr. V.G.B.'s opinions; 
however, these doctors did not review the claims file, and 
their opinion regarding causation was based on the veteran's 
history.  The Board notes that a fully informed medical 
opinion is needed in order to clarify the etiology of any 
current condition.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  Again, to 
the extent that the opinions indicated that a psychiatric 
disorder could be related to service, the opinion is 
speculative and of little probative value.  See Bloom, supra.

By contrast, the April 2008 VA examiner reviewed the entire 
claims file and provided an extensive rationale for 
concluding that there was no causal relationship between the 
current psychiatric disability and service.  Given that this 
opinion was based on a more thorough review of the veteran's 
history in regard to this disorder, the Board finds it to 
have substantially greater probative value than the private 
opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).  The 
lack of nexus is further supported by the fact that there is 
no evidence on file showing treatment for psychiatric 
disability until nearly 30 years after service.

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grotveit Veit v. Brown, 5 Vet. App. 91, 92-93 
(1993).   Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  Therefore, service 
connection for a psychiatric disability other than PTSD is 
not warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disability other than PTSD, to include as secondary to the 
service-connected left upper tibia and fibula condition, and 
this appeal must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a left hip disability, to include as 
secondary to service-connected left upper tibia and fibula 
condition, is denied.

Service connection for low back disability, to include as 
secondary to service-connected left upper tibia and fibula 
condition, is denied.

Service connection for psychiatric disability other than 
PTSD, to include as secondary to service-connected left upper 
tibia and fibula condition, is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


